UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1120


In Re:   J. HAROLD SMITH,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (8:85-cr-00166-GRA-1)


Submitted:   May 21, 2009                   Decided:   May 28, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


J. Harold Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            J.    Harold    Smith     petitions        for    a     writ      of    mandamus

seeking an order compelling the district court to rule on his

motion and seeking recusal of the district court judge.

            Our    review      of    the   district          court’s       docket     sheet

reveals    that     the      court      has     ruled        on     Smith’s          motion.

Accordingly, because the district court recently decided Smith’s

case, we deny the petition for writ of mandamus as moot.                                 We

dispense    with    oral       argument    because       the        facts      and    legal

contentions       are      adequately      presented           in       the        materials

before    the    court   and    argument       would    not       aid   the    decisional

process.

                                                                        PETITION DENIED




                                           2